Colburn, J.
The only question in this case is, whether the court was right in ruling that the notice did not sufficiently state the cause of the injury.
The purpose of the notice was to give the city such information as would enable it to investigate the cause relied upon; and, if it was sufficient for this purpose, it was sufficient as a condition precedent to maintaining the action. Lowe v. Clinton, 133 Mass. 526. The notice states, as the cause of the injury, a fall “ consequent upon the icy and slippery condition of the said sidewalk.” It is true that a sidewalk may be icy and slippery, without being defective. Stanton v. Springfield, 12 Allen, 566. It is equally true that the ice on a sidewalk may be in such form as, combined with its slipperiness, renders the way defective. Luther v. Worcester, 97 Mass. 268.
It was not necessary that the notice should designate the cause of the injury as a defect; Savory v. Haverhill, 132 Mass. 324; and it should not be construed with technical strictness. Spellman v. Chicopee, 131 Mass. 443.
We are of opinion that the notice in this case called the attention of the city with sufficient distinctness to the cause relied upon to answer the purpose required; and that it was not necessary that it should state with such particularity the form of the ice as to show that it was necessarily a defect.
*280The sufficiency of the notice as a condition precedent to maintaining the action, and the sufficiency of the defect to render the city liable, are distinct questions.

Exceptions sustained.